Bboyles, C. J.
1. Grounds 4, 5, 8, 9, and 10 of the motion for a new trial, complaining of the admission of documentary evidence, can not be considered by this court, since the evidence is not set out in the grounds nor attached as exhibits thereto.
2. There is no merit in the remaining special grounds of the motion for a new trial. These grounds complain of the direction of a verdict for the *588plaintiffs. The evidence adduced by the plaintiffs, which was all the evidence in the case, demanded the verdict directed; and the refusal to grant a new trial was not error.
Decided July 14, 1926.
J. C. & H. E. Edwa/rds, for plaintiffs in error.
I. H. Button, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.